Citation Nr: 0823858	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-34 371	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35 of Title 38 of the United States Code 
(Chapter 35).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J. L. and L. A. L. 

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.  The appellant is the veteran's stepdaughter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision in August 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In February 2005, the appellant appeared at a hearing before 
the undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.

In February 2007, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

The appellant is not a member of the veteran's household for 
the purpose of Dependents' Educational Assistance benefits 
under Chapter 35 of Title 38 of the United States Code.


CONCLUSION OF LAW

The criteria for Dependents' Educational Assistance benefits 
under Chapter 35 of Title 38 of the United States Code have 
not been met.  38 U.S.C.A. § 3500, 3501, 3512 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.57, 3.807(d), 21.3021, 21.3040, 
21.3041 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

The VCAA's duties to notify and to assist do not apply to a 
claim brought under Chapter 35 of Title 38 of the United 
States Code.  Nevertheless, in March 2007, VA asked the 
appellant for evidence that she was a member of the veteran's 
household and that the veteran provided at least one-half 
(50%) of her support.  

As the appellant has not responded, there is nothing further 
the Board can do without her cooperation.  Woods v. 
Derwinski, 1 Vet. App. 190, 193 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant was born in October 1981.  The veteran married 
the appellant's biological mother in June 1998.  The 
appellant is the stepdaughter of the veteran. 38 C.F.R. 
§ 3.57(b).

By a rating decision, dated in July 2002, the RO rated the 
veteran's post-traumatic stress disorder 100 percent 
disabling and found the veteran to be permanently and totally 
disabling, effective February 2002, establishing eligibility 
for Chapter 35 benefits for his dependents. 

In June 2003, the appellant submitted an application for 
dependant's educational assistance.  On her application she 
indicated that her date of college enrollment was August 2001 
and the length of program was four to eight years.  

In April 2004, the appellant testified that she graduated 
high school in May 2000 and that she lived in the veteran's 
household until she married in September 2000.  The veteran 
testified that he had not provided any support to appellant 
since she married in September 2000.  

In February 2005, the appellant testified that she has worked 
full time since October 2000 and attends community college, 
that her husband did not work, but they lived with his 
parents and did not pay rent, that she currently took care of 
her car insurance, medical expenses, utilities, and food, and 
that her current salary was about $19,000 a year at a job she 
has had since 2001. 

The appellant's mother testified that she was the trustee of 
a trust account for the appellant.  She also testified that 
throughout the time the appellant has been married she would 
help by buying the appellant's her clothes and medical 
supplies.  In a separate statement in February 2005, she 
stated that from May 2000 until the middle of 2001, she and 
the veteran paid for the appellant's phone bills, utilities, 
medical expenses, and car insurance. 

Records of the trust account from February to October 2004 
show that $8,285 was withdrawn.  On one of the statements, 
the appellant's mother noted that $2,793 had been deposited 
in 2003 and over $11,078 had been given to the appellant in 
2003 and in 2004. 



Analysis

The appellant has argued that her brother with similar 
circumstances has received Chapter 35 benefits.  The Board is 
very concerned that claimants with similar circumstances are 
treated disparately, but the Board is without authority to go 
beyond the scope of its appellate jurisdiction, which is 
limited to review of the appellant's claim only.

For the purpose of dependents' educational assistance under 
38 U.S.C. Chapter 35 a child of a veteran will have basic 
eligibility if the veteran has a permanent total service-
connected disability.

Pursuant to § 3.807 (d), a "child" is described as a son or 
daughter of a veteran who meets the requirements of § 3.57, 
except as to age and marital status. 38 C.F.R. §§ 3.807, 
21.3020, 21.3021.

The definition of the term "child", as defined by VA includes 
a stepchild who acquired that status before the age of 18 
years and who is a member of the veteran's household.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

To be eligible for dependents' educational assistance under 
Chapter 35 of Title 38 of the United States Code, the 
appellant is required to be a member of the veteran's 
household.  38 C.F.R. § 3.807(d) and 38 C.F.R. § 3.57.  The 
term "household" includes a stepchild who does not reside 
with the veteran, and the stepchild receives at least half 
her support from the veteran.  38 U.S.C.A. § 3.57 (b) (as 
interpreted by VA at M21-1MR, Part III, Subpart iii, Chap. 5, 
Sec. G, para. 42). 

The record shows that the appellant is the veteran's 
stepdaughter and the veteran is in receipt of a permanent and 
total disability rating for service-connected disabilities, 
effective in 2002.  The appellant was a member of the 
veteran's household from June 1998 until September 2000, when 
she got married.  

The beginning date of eligibility for entitlement to 
educational assistance under 38 U.S.C. Chapter 35 is when the 
veteran's permanent and total disability rating became 
effective in February 2002.  The appellant therefore would 
not have qualified for educational benefits prior to that 
date. 

For the purpose of Chapter 35 benefits, although the 
appellant is married this does not automatically terminate 
the stepchild relationship.  The stepchild relationship, that 
is, whether the appellant is considered a member of the 
veteran's household, remains intact if the veteran still 
provides at least half of the appellant's support.  

On the question of whether the veteran provided at least half 
of the appellant's support, in February 2005, the appellant 
testified that she has worked full time since October 2000 
and that her current salary was $19,000 a year.  There is no 
financial information from the appellant pertaining to annual 
income for the years of 2002, 2003, 2004, or after 2005.  The 
record does show that the appellant has a trust account and 
that about $2,793 was deposited in 2003 and about $8,285 was 
withdrawn in 2004.  And in 2005, the appellant was taking 
care of her car insurance, medical expenses, utilities, and 
food.  The appellant's mother testified that throughout the 
time the appellant has been married she has helped the 
appellant by buying her clothes and medical supplies.

In 2003, the first year of the trust account about $2,793 was 
deposited, and in 2004, about $8,285 was withdrawn.  Although 
the appellant was employed full time as she testified, there 
is no evidence of annual income for 2003 or for 2004.  And 
there is no other financial information about her expenses 
although the appellant's mother testified that she did help 
financially, but the amount of financial assistance has not 
been quantified.  



As for the year 2005, the only other year for which there is 
financial information, the veteran testified that she was 
working full time, that she lived with her in-laws and did 
not pay rent, and that she currently took care of her car 
insurance, medical expenses, utilities, and food, and that 
her current salary was about $19,000.
There is no other financial information about her expenses 
and there is no documentation of withdrawals from the trust 
account. 

Without evidence of annual income, except for 2005, and 
expenses to include expenses for 2005 from the appellant and 
other quantitative financial information from the veteran 
other than records of the trust account, the evidence of 
record is insufficient to establish that the veteran provided 
at least one-half (50%) of the appellant's support to 
maintain her status as a stepchild in the veteran's household 
for the purpose of establishing entitlement to Chapter 35 
benefits.  

For this reason, preponderance of the evidence is against the 
claim and the benefit-of-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35 of Title 38 of the United States Code is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


